Appeal and cross appeal from an order of the Supreme Court, Erie County (Patrick H. NeMoyer, J.), entered June 30, 2014. The order, among other things, granted the motion of defendants County of Erie and Buffalo Bills Inc. for summary judgment dismissing the complaint and cross claims against them and denied in part the cross motion of defendant Executive Security Management, Inc., doing business as The Apex Group, for summary judgment.
It is hereby ordered that said appeal and cross appeal are unanimously dismissed without costs (see Loafin’ Tree Rest. v Pardi [appeal No. 1], 162 AD2d 985 [1990]). Present — Scudder, P.J., Centra, Peradotto, Lindley and Valentino, JJ.